493 N.W.2d 538 (1992)
In re the Petition for DISCIPLINARY ACTION AGAINST Dean A. NYQUIST, an Attorney at Law of the State of Minnesota.
No. C4-89-1793.
Supreme Court of Minnesota.
December 7, 1992.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition and a supplementary petition for disciplinary action with this Court alleging that the respondent Dean A. Nyquist had committed professional misconduct warranting public discipline. In the petitions, the Director alleges that respondent violated his probation when he used Family Conflict Resolution Center as an assumed name for his Minnesota business corporation, DAN Enterprises, Inc., and rendered legal services through Family Conflict Resolution Center, thereby failing to separate the operations of DAN Enterprises, Inc. from the operation of his law office as this court previously had instructed him to do, and assisting Family Conflict Resolution Center in the unauthorized practice of law. The Director alleges that respondent provided legal services as a "mediator" with Family Conflict Resolution Center, without regard to the conflicts of interest posed in representing both parties to a dissolution proceeding. The Director also alleges that respondent made a false statement to his probation supervisor when the supervisor inquired about the status of DAN Enterprises, Inc.
After the petitions had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also withdrew his answers filed herein and unconditionally admitted all of the allegations contained in the petitions against him. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is an indefinite suspension, with no right to apply for reinstatement for a period of 6 months. Respondent further agreed to the imposition and payment of $750 plus interest in costs and $228.55 plus interest in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petitions of the Director, and the stipulation of the parties, NOW ORDERS:
1. That, effective 2 weeks from the date of this order, the respondent, Dean A. Nyquist, hereby is indefinitely suspended from the practice of law in the state of Minnesota, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall not be eligible to apply for reinstatement for a period of 6 months from the date of this order.
*539 3. That the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, is not waived, but the requirement of Rule 18(e)(3) regarding the successful completion of the professional responsibility examination is waived because respondent recently successfully completed the examination pursuant to this court's order in respondent's previous disciplinary proceeding.
4. That any future reinstatement of respondent shall be conditioned upon the following:
a. That respondent pay in full the costs and disbursements noted below.
b. That respondent comply with Rule 26, Rules on Lawyers Professional Responsibility.
c. That respondent satisfy the continuing legal education requirements contained in Rule 18(e), Rules on Lawyers Professional Responsibility.
5. That the respondent shall pay to the Director the sum of $750 plus interest in costs and $228.55 plus interest in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.